Citation Nr: 9907858	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  95-03 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from April 1958 to June 
1962. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the St. Petersburg, Florida, Regional Office (hereinafter 
RO).  The development requested by the Board in the March 
1997 REMAND has been substantially accomplished, and this 
case is now ready for appellate review.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  The service medical records are negative for any evidence 
of diabetes mellitus and there is no competent medical 
evidence showing an etiologic relationship between a current 
disability due to diabetes mellitus and in-service 
symptomatology or pathology.  

3.  Diabetes mellitus noted, by clinical history, to be 
present to a compensable degree within 1 year following 
separation from service by medical record of 1982.  The 
appellant gave this clinical history in a desire to get 
treatment, without evident ulterior motive.  The recorded 
information is essentially confirmed by statements of family 
members.

4.  It is as likely as not that diabetes mellitus was present 
to a compensable degree within 1 year following separation 
from service.




CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
diabetes mellitus may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (1998).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran has presented sufficient 
evidence to conclude that his claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  The credibility 
of the veteran's evidentiary assertions is presumed for 
making the initial well-grounded determination.  The Board is 
also satisfied that the duty to assist mandated by 
38 U.S.C.A. § 5107(a) has been fulfilled as there is no 
indication that there are other records available that would 
be pertinent to the veteran's appeal.  In this regard, the 
RO, as requested by the Board in the March 1997 REMAND, 
conducted efforts to obtain additional clinical evidence to 
support the veteran's claim, to include contacting the Social 
Security Administration and the St. Joseph's Hospital in 
Phoenix, Arizona.  These efforts did not result in the 
obtaining of any clinical evidence supporting the veteran's 
assertion that he was treated for diabetes mellitus within 
one year of separation from service. The RO has also obtained 
numerous additional VA clinical reports, and obtained the 
medical opinion from a VA physician concerning the onset of 
the veteran's diabetes mellitus requested in the March 1997 
REMAND.  
 
In adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor of 
the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.
There are some disabilities, including diabetes, for which 
service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

A determination of service connection requires a finding of 
the existence of a current disability and an etiologic 
relationship between that disability and an injury or disease 
incurred in service.  Edenfield v. Brown, 8 Vet.App. 384, 388 
(1995); Caluza v. Brown, 7 Vet.App. 498, 506 (1995).   

With the above legal principles in mind, the relevant 
evidence will be briefly summarized.  The service medical 
records do not reflect any symptoms or clinical findings 
indicative of diabetes mellitus.  This evidence includes 
negative findings for sugar or albumin in the urine.  
Moreover, significant weight loss during service is not 
shown, as the veteran weighed 112 pounds upon entrance to 
service and 130 pounds upon separation.  

The post service evidence includes the veteran's contentions 
and sworn testimony presented at the March 1996 hearing that 
he was treated for diabetes within one year of separation 
from service, to include treatment provided by a Dr. Sasso.  
The veteran testified that this physician is deceased and 
that he was told no records of this claimed treatment were 
available.  He also reported being treated within a year of 
service for diabetes at the St. Joseph's Hospital in Phoenix 
Arizona, but efforts to obtain records of this claimed 
treatment conducted by the RO have been unsuccessful as 
indicated above.  It was specifically indicated in a report 
dated in February 1998 that there was no evidence that the 
veteran had ever been treated at this facility.  It is 
unclear whether this is because all records from that time 
were destroyed or whether there existed some administrative 
records that we reviewed in making this determination.

The first post-service clinical evidence describing treatment 
for diabetes mellitus is contained in reports from private 
hospitalization in September 1982, at which time a 19 year 
history of treatment for diabetes was reported, indicating 
possible treatment within one year of separation of service.  
Sworn affidavits from the veteran's mother, ex-wife and 
daughter asserting treatment for and symptoms of diabetes 
within one year of service are also of record.  

As requested in the March 1997 REMAND, the veteran's claims 
file was forwarded to a VA physician in June 1997 for the 
purposes of obtaining an opinion as to the onset of the 
veteran's diabetes mellitus.  Based on a review of the in-
service and post-service medical records contained therein, 
it was the opinion of this physician that there was no in-
service evidence of elevated blood sugar, or symptoms 
suggestive of diabetes, such as visual complaints or 
increased eating, drinking or urination.  With regard to the 
onset of the veteran's diabetes, this physician indicated 
that there was nothing in the records suggesting when 
diabetes occurred other than the history reported by the 
veteran.  The examiner did not enter a specific opinion as to 
whether it was possible to tell if the diabetes as manifested 
in 1982 had been present for some time.  Further the examiner 
did not highlight or detail any inconsistency in the history 
as provided.

Upon review of the record, the Board is persuaded by the 
clinical history as recorded in 1982.  It is indicated in 
that document, that the appellant had a 19 year history of 
diabetes.  Reportedly, it was initially manifested with a 
weight problem, polyuria, polydipsia and nocturia.  He 
reported treatment by a private physician, and then at the 
hospital in Phoenix.  What the Board finds persuasive about 
this document, which has not been contradicted by other 
evidence on file, or by the recent examiner's review of the 
records, is that this history was offered in an attempt to 
get treatment.  It was offered at a time when no claim for 
compensation benefits was filed, and the history as to the 
symptoms is specific.  Clinical history offered in an attempt 
to get medical treatment has significant credibility.  This 
history provides a basis for concluding that diabetes was 
present to a compensable degree within 1 year of separation 
from service.  Thus, service connection may be presumed.

It is also noted, with regard to this history, that the 
appellant's mother and ex-wife have essentially confirmed it 
in lay statements.  While they are not competent to diagnose 
diabetes, they are competent to recall what they saw, and 
what they remember being told about the symptoms.

Thus, the Board concludes that there is some credible 
positive evidence in support of the claim.  It is noted that 
there is a significant post-service period for which no 
records are available.  This is unfortunate, but, the Board 
concludes, not fatal given the overall evidentiary picture 
presented in this case.  It is concluded that the evidence on 
file is such as to raise a reasonable doubt.  Resolving that 
doubt in the appellant's favor, as we are legally required to 
do, provides a basis for allowing this claim.


ORDER

Entitlement to service connection for diabetes mellitus is 
granted as the disorder may be presumed to have been incurred 
in service. 


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals




- 6 -


- 6 -


